Exhibit 10.1

 
EMPLOYMENT AGREEMENT
 
AGREEMENT, made and entered into as of the 9th day of December, 2008 (the
“Effective Date”) by and between Footstar, Inc., a Delaware corporation (the
“Company”), and Jonathan M. Couchman (the “Executive”).
 
 
WITNESSETH:
 
WHEREAS, Executive currently serves as the Chairman of the Board of Directors of
the Company (the “Board”); and
 
WHEREAS, the Company is winding up its affairs and plans to liquidate in the
2009 calendar year; and
 
WHEREAS, the Company desires to employ Executive to manage the wind down process
pursuant to this Employment Agreement effective as of the Effective Date and to
the extent determined by the Company to serve as Chief Executive Officer and
President of the Company as of January 1, 2009 (or such other date as the
Company may specify and as Executive may agree (such date, the “CEO Appointment
Date”)) and Executive desires to accept such employment, subject to the terms
and provisions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive (individually a “Party” and
together the “Parties”) agree as follows:
 
1.  
            Term of Employment.

 
The term of Executive’s employment under this Agreement shall commence on the
Effective Date and end on the one-year anniversary thereof (the “Term”) or, if
sooner, the date Executive’s employment is terminated pursuant to Section 7
hereof; provided, that, the parties hereto may mutually decide to extend the
Term.  Unless extended, Executive’s employment shall terminate upon expiration
of the Term.
 
2.  
            Position, Duties and Responsibilities.

 
(a)      Generally.  In addition to his position as Chairman of the Board, for
which he will be provided no additional compensation, during the period
commencing on the Effective Date and ending on the CEO Appointment Date,
Executive shall serve as the Company’s Chief Wind Down Officer and shall be
responsible for managing the wind down of the Company including, without
limitation, the disposition of the Company’s assets and any other administrative
matters required in furtherance of the final dissolution of the
Company.  Effective as of the CEO Appointment Date and for the remainder of the
Term, Executive shall cease to serve as the Company’s Chief Wind Down Officer
and shall replace Mr. Jeffrey A. Shepard as the Company’s Chief Executive
Officer and President and shall have and perform such duties, responsibilities,
and authorities as shall be specified by the Company from time to time and as
are customary for a Chief Executive Officer and President of a publicly held
corporation of the size, type, and nature of the Company as they may exist from
time to time and as are consistent with such position and status.  During the
Term, Executive shall devote substantially all of his business time and
attention (except for periods of vacation or absence due to illness), and his
best efforts, abilities, experience, and talent to his position and the
businesses of the Company.  For avoidance of doubt, the determination of whether
and when to appoint the Executive to the position of Chief Executive Officer and
President shall be made by the Company.
 
1

--------------------------------------------------------------------------------


 
(b)      Other Activities.  Anything herein to the contrary notwithstanding,
nothing in this Agreement shall preclude Executive from (i) engaging in
charitable activities and community affairs and (ii) managing his personal
investments and affairs; provided, that, such activities do not materially
interfere with the proper performance of his duties and responsibilities under
this Agreement.
 
3.  
            Base Salary.

 
During the Term, Executive shall be paid a base salary of $41,667 per month (pro
rated for partial months) payable in accordance with the regular payroll
practices of the Company, subject to periodic review for increase or decrease at
the discretion of the Compensation Committee of the Board (“Base Salary”).
 
4.  
            Restricted Stock Award.

 
On the Effective Date or as soon as administratively practicable thereafter, the
Company shall grant Executive 169,492 restricted shares (the “Restricted
Shares”) of the Company’s common stock and to the extent determined by the
Company, under and subject to the terms of the 1996 Incentive Compensation
Plan (the “Plan”), which restrictions shall lapse in accordance with the
following schedule:
 
Percentage of Restricted Shares
Vesting Date
50%
February 28, 2009
25%
May 31, 2009
15%
August 30, 2009
10%
November 30, 2009



 
Notwithstanding the foregoing, if Executive voluntarily terminates his
employment hereunder prior to the expiration of the Term, he shall forfeit any
unvested portion of the Restricted Shares.  The award contemplated under this
Section 4 award shall be evidenced by a restricted stock award agreement with
terms that are consistent with this Agreement and to the extent issued under the
Plan consistent with the terms of the Plan.
 
5.  
            No Participation in Benefit Plans.

 
Except as otherwise provided in this Agreement, Executive shall not be entitled
to participate in the Company’s supplemental executive retirement plan,
retention bonus programs or long-term incentive plans which are generally
provided to employees of the Company.  Executive also shall not be entitled to
participate in any pension and welfare benefit plans or programs of the Company
which are generally provided to employees of the Company, including, without
limitation, health, medical, dental, long-term disability, travel accident and
life insurance plans, participation in executive health, tax preparation and
financial planning programs.  By executing this Agreement, Executive expressly
waives his right to participate in any such plans or programs.
 
2

--------------------------------------------------------------------------------


 
6.  
            Reimbursement of Business and Other Expenses.

 
Executive is authorized to incur reasonable expenses in carrying out his duties
and responsibilities under this Agreement, and the Company shall promptly
reimburse him for all such expenses, subject to documentation in accordance with
the Company’s policy.  Notwithstanding anything herein to the contrary or
otherwise, except to the extent any expense, reimbursement or in-kind benefit
provided pursuant to this Section 6 does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”): (i) the amount of expenses eligible for
reimbursement or in-kind benefits provided to Executive during any calendar year
will not affect the amount of expenses eligible for reimbursement or in-kind
benefits provided to Executive in any other calendar year, (ii) the
reimbursements for expenses for which Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred and (iii) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.
 
7.  
            Termination of Employment.

 
(a)      Involuntary Termination by the Company, Death or Disability.  In the
event Executive’s employment with the Company is terminated due to his death,
due to a termination by the Company without Cause (as defined below) or by the
Company as a result of Disability (as defined in Section 22(e) of the Code), he
(or his executor, estate or beneficiaries, as the case may be), shall be
entitled to and their sole remedies under this Agreement shall be:
 
(i)   Base Salary through the date of termination which shall be paid in a
single lump sum not later than 15 days following Executive’s termination date;
and
 
(ii)   lapse of all restrictions on any unvested portion of the Restricted Stock
Award contemplated by Section 4 of this Agreement.
 
The Company shall provide Executive with no less than 30 days’ prior written
notice of its intention to terminate Executive’s employment hereunder due to
Disability or a termination without Cause.
 
(b)      Termination by the Company for Cause, Expiration of the Term or
Executive’s Voluntary Termination of his Employment.  In the event the Company
terminates Executive’s employment for Cause, the Executive voluntarily
terminates his employment or upon expiration of the Term, he shall be entitled
to and his sole remedies under this Agreement shall be:
 
3

--------------------------------------------------------------------------------


 
(i)   Base Salary through the date of the termination, which shall be paid in a
single lump sum not later than 15 days following Executive’s termination of
employment; and
 
(ii)           Retention of the Restricted Stock Award which have, or will, have
vested as of the termination date.
 
For purposes of this Agreement, “Cause” shall mean:
 
(ii)   Executive’s willful and material breach of Section 2 of this Agreement;
 
(iii)   Executive is convicted of a felony; or
 
(iv)   Executive engages in conduct that constitutes willful gross neglect or
willful gross misconduct in carrying out his duties under this Agreement,
resulting, in either case, in material harm to the financial condition or
reputation of the Company.
 
For purposes of this Agreement, an act or failure to act on Executive’s part
shall be considered “willful” if it was done or omitted to be done by him not in
good faith, and shall not include any act or failure to act resulting from any
incapacity of Executive.
 
(c)      No Additional Severance Payments. Upon termination of Executive’s
employment during the Term, he shall not be entitled to any severance payments
or severance benefits from the Company or any payments by the Company on account
of any claim by him of wrongful termination, including claims under any federal,
state or local human and civil rights or labor laws, other than the payments and
benefits provided in this Section 7.
 
(d)      Resignation as Officer or Director. Executive shall be deemed to resign
as an officer of the Company effective as of the date of any employment
termination, without any further action on his part.  Executive agrees to
execute any documents requested by the Company confirming such resignation.
 
8.  
            Assignability; Binding Nature.

 
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of Executive) and permitted
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred in connection with the sale or transfer of all or
substantially all of the assets of the Company.  No rights or obligations of
Executive under this Agreement may be assigned or transferred by Executive other
than his rights to compensation and benefits, which may be transferred only by
will or operation of law.
 
4

--------------------------------------------------------------------------------


 
9.  
            Representation.

 
The Parties represent and warrant that each are fully authorized and empowered
to enter into this Agreement and that the performance of their respective
obligations under this Agreement will not violate any agreement between such
Party and any other person, firm or organization.
 
10.  
            Entire Agreement.

 
This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.
 
11.  
            Amendment or Waiver.

 
No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by Executive and an authorized officer of the Company. No
waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by
Executive or an authorized officer of the Company (other than Executive), as the
case may be.
 
12.  
            Severability.

 
The provisions of this Agreement are severable and the invalidity of any one or
more provisions shall not affect the validity of any other provision.  In the
event that a court of competent jurisdiction shall determine that any provision
of this Agreement or the application thereof is unenforceable in whole or in
part because of the duration or scope thereof, the parties hereto agree that
said court in making such determination shall have the power to reduce the
duration and scope of such provision to the extent necessary to make it
enforceable, and that the Agreement in its reduced form shall be valid and
enforceable to the full extent permitted by law.
 
13.  
            Survivorship.

 
The respective rights and obligations of the Parties hereunder shall survive any
termination of Executive’s employment to the extent necessary to the intended
preservation of such rights and obligations.
 
14.  
            Beneficiaries/References.

 
Executive shall be entitled, to the extent permitted under any applicable law,
to select and change a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
 
5

--------------------------------------------------------------------------------


 
15.  
            Governing Law/Jurisdiction.

 
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of New Jersey without reference to principles of conflict of laws,
except insofar as the Delaware General Corporation Law, federal laws and
regulations may be applicable.  The Company and Executive hereby consent to the
jurisdiction of any or all of the following courts for purposes of resolving any
dispute under this Agreement: (i) the United States District Court for New
Jersey, (ii) any of the courts of the State of New Jersey, or (iii) any other
court having jurisdiction. The Company and Executive further agree that any
service of process or notice requirements in any such proceeding shall be
satisfied if the rules of such court relating thereto have been substantially
satisfied. The Company and Executive hereby waive, to the fullest extent
permitted by applicable law, any objection which it or he may now or hereafter
have to such jurisdiction and any defense of inconvenient forum and to a trial
by jury.
 
16.  
            Notices.

 
Any notice given to a Party shall be in writing and shall be deemed to have been
given when delivered personally or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:
 
If to the Company:


Footstar, Inc.
933 MacArthur Boulevard
Mahwah, New Jersey  07430
Attention:  General Counsel


If to Executive:


Jonathan Couchman
Footstar, Inc.
933 MacArthur Boulevard
Mahwah, New Jersey  07430


17.  
            Headings.

 
The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
 
18.  
            Counterparts.

 
This Agreement may be executed in one or more counterparts. Once executed this
Agreement shall be in full force and effect without further corporate action.
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 

 
FOOTSTAR, INC.
               
By:
/s/ Maureen Richards
     
Name:
Maureen Richards
     
Title:
Senior Vice President and
       
General Counsel
                       
EXECUTIVE
               
/s/ Jonathan Couchman
   
Jonathan Couchman
 

 
 
 
 
 
7

--------------------------------------------------------------------------------

 